Citation Nr: 0529867	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-36 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
September 1973 and January 1975 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for lumbar 
disc disease.  A Notice of Disagreement was received in July 
1996.  A Statement of the Case was issued in August 1996.  A 
timely appeal was received in September 1996.  The veteran 
appeared and testified at a hearing before a Hearing Officer 
at the RO in July 1997.  


FINDINGS OF FACT

The veteran's current lumbar disc disease is related to an 
injury to his low back incurred in service.


CONCLUSION OF LAW

Service connection for lumbar disc disease is warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice to the veteran in proceeding with 
his claim given the favorable nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Initially the Board must inquire as to whether the veteran 
has a current disability.  X-ray from April 1996 revealed 
moderate narrowing of the L4-L5 disc space with associated 
degenerative changes, status post L4 laminectomy.  VA 
examination conducted in April 1996 diagnosed the veteran to 
be postoperative lumbar laminectomy and diskectomy with 
functional residuals.  Private treatment records from the 
veteran's orthopedist show that in October 1996 the veteran 
was diagnosed to have a lumbar strain with lumbosacral 
radiculopathy.  There are no more current treatment records 
available.  The Board finds this evidence is sufficient to 
establish that the veteran has a current lumbar spine 
condition.

The next inquiry is whether there was some injury or disease 
shown in service.  The veteran claims that he initially 
injured his back in service sometime in 1984 or 1985 during a 
parachute jump.  A review of the service medical records does 
not reveal any complaints of, or treatment for, low back pain 
or injury in 1984 or 1985.  Nevertheless, the service medical 
records do show other instances of treatment for low back 
pain.  The first record of treatment in service is from 
November 1979.  The veteran complained of lower back pain for 
about a two-week duration.  Physical examination revealed 
tenderness at the L4-L5 paraspinal area but no pain radiating 
to the legs, and limited motion of the lower back.  
Assessment was lower back pain, probable strain.  

The next complaint of low back pain shown in the service 
medical records is May 1987 when the veteran reported to 
emergency care with a 10 day history of low back pain.  The 
veteran reported that he reinjured an old back injury while 
playing softball.  Physical examination showed tenderness 
over the right paralumbar area and decreased range of motion 
in all directions.  Again the assessment was low back pain.  

After the May 1987 treatment, the service medical records 
show that the veteran repeatedly reported to sick call with 
complaints of low back pain and was diagnosed to have lumbar 
muscle strain.  Despite the many complaints of low back pain, 
no x-rays or other diagnostic testing was performed to 
determine if there was any cause other than muscular for the 
veteran's complaints.  Given the veteran's history of 
complaints and treatment for low back pain, the Board finds 
that the veteran incurred an injury to his low back while in 
service.  

Since the veteran has a current low back condition and an 
injury was incurred in service, the Board must determine 
whether there is a nexus between them.  After considering all 
the evidence, the Board finds that the benefit of the doubt 
should be given to the veteran, and his claim for service 
connection for lumbar disc disease is granted.  

The veteran was discharged from active service September 30, 
1994.  On October 14, 1994, the veteran was seen in the 
emergency room at the Hinesville, Georgia VA medical facility 
complaining of an acute onset of low back pain for several 
days after sudden pain while lifting and turning.  Physical 
examination revealed tenderness over the lumbosacral area and 
the left hip with radiation of pain to the left thigh.  
Lasegue test was negative, but straight leg raising was 
positive.  There is no indication that x-rays were taken.  
Assessment was lumbar strain.  

Private treatment records show that the veteran was examined 
by a private orthopedist in May 1995 with complaints of low 
back pain.  He reported that the October 1994 lifting injury 
got better after two days, but he again injured his back 
lifting and turning in March 1995.  He stated that thereafter 
he developed low back pain that began radiating down his left 
leg, and that he continued to have discomfort.  The 
impression was herniated nucleus pulposus at the L4-L5 level.  
After conservative treatment failed to work, the veteran 
underwent a L4 laminectomy and diskectomy in August 1995.  

The Board finds that the veteran's reinjury in October 1994 
and March 1995 were a continuation of the low back condition 
he was treated for in service.  The way the reinjury occurred 
and the symptoms reported are consistent with the low back 
condition as reported in service.  The veteran testified at 
his RO hearing that he injured his back in October 1994 while 
at work when he picked up a shelf that weighted about 10 to 
15 pounds and turned a certain way, which caused him to drop 
to his knees.  This type of injury (bending, lifting and 
turning) is similar to injuries reported in November 1992 and 
January 1993, (still in service) when the veteran was seen 
for low back pain caused when he bent to pick up a ball.  

In addition, the symptoms reported by the veteran in October 
1994 and May 1995 are the same as what he reported during 
service.  In May 1988, November 1992 and January 1993, the 
veteran complained of low back pain with pain and tingling in 
the left buttock and left lower extremity.  

Finally, the closeness in timing between the veteran's 
discharge from active service and his post-service treatment 
for low back pain and other symptoms support the Board's 
finding that the veteran's post-service symptoms were a 
continuation of his in-service injury.

The Board finds that the evidence shows a continuity of 
symptomatology between the veteran's low back condition in 
service and his post-service complaints and diagnosis of 
herniated nucleus pulposus.  The Board finds, therefore, that 
under the unique circumstances of this case, the veteran's 
current low back condition is related to his in-service 
injury, and service connection is warranted.

For the above reasons, the Board grants the veteran's appeal.


ORDER

Entitlement to service connection for lumbar disc disease is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


